On Motion of Mr. Moultrie 52 on behalf of the Complainants and on reading an Affidavit of the Service of the Subpoena on Defendant Thomas Lloyd, and the Register’s Certificate that no Appearance is Entered for him, It is Ordered, That an Attachment do issue against Thomas Lloyd for want of an Appearance.
Alexr Stewart Register in Chancery

 James Moultrie (i734-1765), son of a Scotchman, Dr. John Moultrie of Charleston, was elected to Commons House in 1762; he became chief justice of East-Florida and died in St. Augustine. His wife was Cecilia, daughter of Chancellor Staunton of England. (SCBGM, V, 259, 260; X, 162; Salley, Death Notices, p. 33.)